


Exhibit 10.51

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of July 1, 2008 (the
“Effective Date”), between The Global Draw Ltd (the “Company”) an indirect
subsidiary of Scientific Games Corporation, a Delaware Corporation,
headquartered in New York, New York, (USA) and publicly traded on the NASDAQ
stock exchange (“SGC”), and Stephen Frater (“Executive”), subject to the
approval of the necessary Committees of the Board of Directors of SGC, on the
following terms and conditions:

 

W I T N E S S E T H

 

1.             Employment; Term.

 

a.               Subject to the Executive being free to take up the appointment,
the Company hereby agrees to employ the Executive, and the Executive hereby
accepts employment with the Company, in accordance with and subject to the terms
and conditions set forth herein.

 

b.              The term of employment of the Executive under this Agreement
(the “Term”) shall commence on the Effective Date and continue for an indefinite
period. Executive’s employment may be terminated by either party upon giving six
(6) months written notice to the other, provided, unless Executive’s employment
is terminated earlier in accordance with Section 5 except that the Parties
intend for this contract to be effective at least through December 31, 2010.

 

c.               The Executive warrants that by entering into this agreement he
will not be in breach of any express or implied terms of any contract or of any
other obligation binding upon him.

 

d.              Except for the Global Draw earnout bonus aspects of the
Employment Agreement between the Company and the Executive of April 20, 2006,
which bonus is to be quantified and paid in 2009, if earned in 2008, that
Agreement is terminated and superseded by this Agreement.

 

2.             Offices and Duties.

 

a.               The Executive will serve as Chief Executive Officer and
Chairman of the Board of Directors of the Company and as well as the Chief
Executive Officer and Chairman of the Board of Games Media, coordinating the
business activities of both companies and reporting to SGC’s Chairman of the
Board or other such person nominated by SGC Board of Directors from time to
time.

 

b.              The Executive will accept appointment to such position and as an
officer or director of any subsidiary or affiliate of the Company if elected to
any such position by the shareholders or by the Board of Directors of the
Company or any subsidiary or affiliate, as the case may be.

 

c.               In such capacities, the Executive shall perform such duties and
shall have such responsibilities as are normally associated with such positions
and as otherwise may be assigned to the Executive from time to time by the Chief
Executive Officer or Chief Operating Officer or upon the authority of the Board
of Directors of SGC.

 

d.              The Executive will work from the Company’s facility currently on
Green Lane, Hounslow in the United Kingdom, the Games Media facility in
Wolverhampton, and such other locations deemed necessary and appropriate by the
Executive (including remote locations with remote

 

--------------------------------------------------------------------------------


 

connectivity) until such time as the parties agree that Executive shall work at
another location. Executive will undertake reasonable travel as he deems
necessary or as reasonably directed by the Chairman or Board of SGC.

 

e.               Subject to Section 5, Executive’s functions, duties and
responsibilities are subject to reasonable changes as the Company may in good
faith determine. The Executive hereby agrees to accept such employment and to
serve the Company to the best of the Executive’s ability in such capacities,
devoting substantially all of the Executive’s business time to such employment.
The Executive shall observe and comply with all lawful and reasonable requests,
instructions, resolutions and regulations of the Board of the Company or SGC.
The Executive shall carry out his duties in a proper, loyal and efficient manner
to the best of his ability and use his best endeavors to maintain, develop and
extend the business of the Company.

 

3.             Reporting.  The Executive shall report to the Board in writing
any matter relating to the Company or any Group Company or any of its or their
officers or employees which he becomes aware of and which could be the subject
of a qualifying disclosure as defined by section 43B of the Employment Rights
Act 1996.

 

4.             Compensation; Benefits.

 

(a)           Base Salary.  During the Term the Company shall pay the Executive
a base salary (the “Base Salary”) at the initial rate of two hundred and fifteen
thousand British Pounds (£215,000) per annum (less statutory deductions),
payable in accordance with the Company’s regular payroll policies and subject to
all withholdings that are legally required or are agreed to by the Executive. In
the event that the Company, in its sole discretion, from time to time determines
to increase the Base Salary, such increased amount shall, from and after the
effective date of the increase, constitute the “Base Salary” for purposes of
this Agreement.

 

(b)           Incentive Compensation.  Executive shall have the opportunity
annually to earn incentive compensation in amounts determined by the
Compensation Committee of the Board of Directors of SGC (the “Compensation
Committee”) in accordance with the applicable incentive compensation plan of the
Company as in effect from time to time (“Incentive Compensation”). Under such
plan, Executive shall have the opportunity to earn up to 66.7% of Base Salary as
Incentive Compensation at Target Opportunity (“Target Bonus”) and up to 133.4%
of Base Salary as Incentive Compensation at Maximum Opportunity (“Incentive
Compensation”) through the MICP of SGC, which payment shall be made subject to
applicable withholding taxes and Company payroll policy.  This incentive
compensation will not include participation in the one-time Global Draw Earnout
Incentive to be awarded in 2009, if earned in 2008, which participation will be
unaffected by this Agreement.

 

(c)           Eligibility for Annual Equity Awards.  The Executive shall be
eligible to receive an annual grant of stock options or other equity awards, in
the sole discretion of the Compensation Committee, in accordance with the
applicable plans and programs for executives of the Company and subject to the
Company’s right to at any time amend or terminate any such plan or program, so
long as any such change does not adversely affect any accrued or vested interest
under any such plan or program.  Any such awards under the existing 2003 Plan
would vest over five (5) years, twenty percent (20%) in each year, subject

 

2

--------------------------------------------------------------------------------


 

to lapsing of any unvested awards at termination which equity awards will be
governed by the laws of the United States.  Any such awards do not form part of
the Executive’s contract of employment under UK law.  On termination of the
Appointment howsoever arising the Executive shall not be entitled to any
compensation for the loss of any rights or benefits under any equity or stock
option award or scheme (operated by the Company or any Group Company) in which
he may participate.

 

(d)           Expense Reimbursement.     The Company shall reimburse the
Executive for all reasonable and necessary travel, business entertainment and
other business expenses incurred by the Executive in connection with the
performance of the Executive’s duties under this Agreement, on a timely basis
upon submission by the Executive of vouchers therefore in accordance with the
Company’s standard procedures.

 

(e)           Health and Welfare Benefits.   The Executive shall be entitled to
participation in any and all medical insurance, group health, disability, life,
insurance, retirement, and such other plans and programs which are made
generally available by the Company to its other similarly situated executives in
accordance with the terms of such plans and programs and subject to the
Company’s right to at any time amend or terminate any such plan or program.  In
particular, Executive, his wife and children under age 16 shall be eligible to
participate in Company sponsored private health care plan. The Executive shall
be entitled to paid holiday and such other time off for bank holidays each
holiday year in accordance with the Company’s policies in effect from time to
time. During any period in which the Executive is eligible to receive such
benefits, the Company’s obligations shall be limited to paying to the Executive
such sums as it receives in respect of the Executive under such insurance plans
mentioned above; and, further, for the avoidance of doubt, Executive agrees in
such circumstances to accept such sums in place of further payment of Base
Salary and any other remuneration including Incentive Compensation and the
provision of a company car under the terms of this Agreement.  During any such
period, the Executive shall continue to be bound by all his obligations (other
than to provide his services) under this Agreement. The benefits referred to
above are conditional on the relevant insurer accepting cover for the Executive
at normal rates and accepting liability for any particular claim.  In the event
that the relevant insurer does not accept cover or liability in respect of the
Executive at normal rates which are reasonable in the opinion of the Company or
any claim by the Executive in respect of any of the benefits referred to above,
the Company shall have no obligation to provide any alternative benefit or cover
in this regard. The provision of the benefits described above shall not restrict
the Company’s ability to terminate the Executive’s employment for any reason
including, without limitation, incapacity. All and any benefits referred to
above shall cease with effect from the date of termination of Executive’s
employment.

 

(f)            Car. Payments pursuant to Section 4.5 of the April 20, 2006
Agreement will continue during this Agreement.

 

(g)           Sign on Equity Awards.  As of the effective date of this
Agreement, and conditioned on the Shareholder’s Approval of an increase in share
availability for executive compensation, on the Effective Date of this
Agreement, the Company shall grant to Executive 35,000 stock options under the
Scientific Games Corporation 2003 Incentive Compensation Plan (the “Award
Plan”), as amended and restated and individual stock option and restricted stock
agreements to be entered into by and between the Company and the

 

3

--------------------------------------------------------------------------------


 

Executive (the “Equity Award Agreements”).  The equity agreements shall provide
that the equity awards shall vest with respect to twenty percent (20%) of the
shares of common stock subject to such award on each of the first five
anniversaries of the grant date, subject to certain provisions relating to
forfeiture as described in this Agreement, the Equity Award Agreements or the
Equity Plan.

 

(h)           Pension: Executive shall participate in Company provided pension
regime at the same level as like situated U.K. executives of the Company.

 

5.             Disciplinary and Grievance Procedures

 

(a)           There is no contractual disciplinary procedure which applies to
the Executive’s employment with the Company.  For the avoidance of doubt, this
procedure is non contractual.

 

(b)           The Executive shall refer any grievance he may have about his
employment or an appeal in connection with any disciplinary decision relating to
him to the Chairman of the Board in writing in the first instance.

 

(c)           The Board shall have the right to suspend the Executive from his
duties on such terms and conditions as the Board shall determine for the purpose
of carrying out an investigation into any allegation of misconduct or negligence
or an allegation of bullying harassment or discrimination against the Executive
and pending any disciplinary hearing. The Company shall be required to continue
to pay the Salary and provide all other contractual benefits to the Executive
during any period of suspension.  The Company shall not be required to give any
reason for exercising its right under this clause.

 

6.             Termination of Employment.

 

(a) Termination by the Company For Cause:  The Company shall be entitled, as
defined by U.K. law, to terminate this Agreement.  A sufficient cause to
terminate without notice by the Company shall be the following:

 

(0)                                  the making of decisions without a grant of
authority from the Executive’s supervisor or the Company’s shareholders,
respectively, for such decisions;

 

(1)                                  any violation of the non-competition or
confidentiality provisions of this Agreement;

 

(2)                                  repeated or flagrant failure to follow
instructions of the Executive’s supervisor;

 

(3)                                  any continued or repeated violation of any
provision of this Agreement despite receiving written notice of such violation
from the Company;

 

(4)                                  SGC or Board reasonably believes that the
Executive is guilty of any gross or serious misconduct or (after [written]
warning)

 

4

--------------------------------------------------------------------------------


 

wilful neglect in the discharge of his duties under this agreement; or

 

(5)                                  SGC or Board reasonably believes that the
Executive is guilty of any fraud, dishonesty or conduct tending to bring
himself, the Company or any Group Company into disrepute including for the
avoidance of doubt any criminal offence (except a road traffic offence not
involving a custodial sentence); or

 

(6)                                  the Executive becomes prohibited by law
from being or acting as a director of the Company;

 

(7)                                  the Executive resigns as a director of the
Company other than at the request of the Board;

 

(8)                                  any failure to meet the standards
applicable to a company subject to gaming regulations; or

 

(9)                                  a violation of the anti-corruption
warranties and representations contained in Attachment A.

 

Following a termination of employment for Cause, Executive will not be entitled
to receive any additional compensation or benefits under this Agreement except
in accordance with U.K. law.

 

(b) Termination By the Executive:  Should the Executive wish to terminate this
Agreement during the term, Executive may do so by providing six (6) months
written notice to her supervisor after which termination, Executive shall be
entitled to earned salary and vested and non-forfeitable benefits and other
amounts required by U.K. law.

 

(c) Termination by Reason of Disability or Death of Executive or Termination by
the Company without Cause:  In the event the Executive becomes disabled and is
unable to perform assigned duties under this Agreement or dies, or in the event
this employment is terminated by the Company without Cause, the Executive, or
Executive’s designated beneficiary, as the case may be, shall receive such
benefits as required by U.K. law, provided, however, that the parties agree that
in the event of death, Executive’s estate shall receive a sum equal to three
(3) times his base salary through a Company paid life insurance policy.  In the
event Executive is terminated by the Company without cause, except to the extent
otherwise provided at the time of grant under the terms of any equity award made
to Executive, all stock options, deferred stock, restricted stock and other
equity-based awards held by Executive at termination will become fully vested
and non-forfeitable, and, in all other respects, all such options and other
awards shall be governed by the plans and programs and the agreements and other
documents pursuant to which the awards were granted.

 

(d)  Other Conditions of Termination

 

(i)            Upon termination of Executive’s employment with the Company, the
Executive shall upon the request of the Company resign from

 

5

--------------------------------------------------------------------------------


 

all (if any) offices held by him in the Company and all (if any) trusteeships
held by him under any pension scheme or any trust established or subscribed
to/by the Company; and in the event of his failure to do so the Company is
hereby irrevocably authorized to appoint some person in his name and on his
behalf to sign and execute all documents and do all things necessary to
constitute and give effect to such resignation and the Executive shall
immediately return to the Company all correspondence, documents, papers,
memoranda, notes, records such as may be contained in magnetic media or other
forms of computer storage, videos, tapes (whether or not prepared or produced by
his) and any copies thereof charge and credit cards and all other property
(including any car) belonging to the Company which may be in the Executive’s
possession or under his control.

 

(ii)           The Executive shall not at any time after the termination of his
employment represent himself as being in any way connected with or interested in
the business of the Company. The Company may in its absolute discretion at any
time after notice of termination shall have been given by either party lawfully
terminate this Agreement by notice in writing with immediate effect by paying to
the Executive an amount equal to his Base Salary entitlement for the then
unexpired period of notice (subject to deduction at source of income tax and
national insurance contributions).

 

(iii)          The Company reserves the right to place the Executive on garden
leave in accordance with the terms of Schedule 1 and also in its absolute
discretion to require the Executive to take any unused but accrued holiday
entitlement during any period of notice.

 

(iv)          Except as may be provided under this Agreement, under any other
written agreement between the Executive and the Company, or under the terms of
any plan or policy applicable to the Executive, the Executive shall have no
right to receive any other compensation from the Company, or to participate in
any other plan, arrangement or benefit provided by the Company, with respect to
any future period after such termination or resignation.

 

7.             Retirement Age.   Subject to the statutory right to request to
continue working beyond normal retirement age, the Appointment will terminate
automatically upon the Executive reaching normal retirement age which is 65.

 

8.             Assignability; Binding Effect.  Neither this Agreement nor the
rights or obligations hereunder of the parties hereto shall be transferable or
assignable by the Executive, except in accordance with the laws of descent and
distribution and as specified below. The Company may assign this Agreement and
the Company’s rights and obligations hereunder, and shall assign this Agreement
and such rights and obligations, to any Successor (as hereinafter defined)
which, by operation of law or otherwise, continues to carry on substantially the
business of the Company (or a business unit of the Company for which the
Executive provided services) prior to the event of succession, and the Company
shall, as a condition of the succession, require such Successor to agree in
writing to assume the Company’s obligations and be bound by this Agreement. For
purposes of this Agreement, “Successor” shall mean any person that succeeds to,
or has the practical ability to control, the Company’s business directly or
indirectly, by merger or consolidation, by purchase or ownership of voting
securities of the Company or all or substantially all of its assets or those

 

6

--------------------------------------------------------------------------------


 

relating to a particular business unit of the Company to which provides
services, or otherwise. The Company may also assign this Agreement and the
Company’s rights and obligations hereunder to any affiliate of the Company,
provided that upon any such assignment the Company shall remain liable for the
obligations to the Executive hereunder. This Agreement shall be binding upon and
inure to the benefit of the Executive, the Executive’s heirs, executors,
administrators, and beneficiaries, and shall be binding upon and inure to the
benefit of the Company and its successors and assigns.

 

9.     Other Conditions.

 

(a)           This Agreement is also conditioned on Executive’s compliance with
Company policies, the Scientific Games UK Code of Conduct and the specific terms
contained in Attachment A to this Agreement.

 

(b)           The parties of this Agreement have not entered into any other
written or oral agreements, relating to the subject matter hereof.

 

(c)           If any provision of this Agreement is or becomes ineffective, the
remaining provisions of this Agreement shall thereby not be affected. In such a
case, the parties shall replace the ineffective provision by a legally
admissible provision which as closely as possible reaches the economic goal of
the invalid provision.

 

(d)           Any amendments or additions to this Agreement shall be in writing
to become effective.

 

(e)           This Agreement shall be governed by U.K Law except as to those
provisions relating to the award of SGC equity which shall be governed by U.S.
law related to securities.

 

10.           Notices.  Whenever under this Agreement it becomes necessary to
give notice, such notice shall be in writing, signed by the party or parties
giving or making the same, and shall be served on the person or persons for whom
it is intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to Executive at his last address with
the Company and to the Company at the address set forth below or at such other
address as may be designated by such party by like notice:

 

Scientific Games Corporation

750 Lexington Avenue

New York, N.Y. 10022

Attention: General Counsel

 

11.   Data Protection. The Executive’s personal data will be held by the Company
in its manual and automated filing systems.  The Executive consents to the
processing and disclosure of such data both inside and, where necessary, outside
the European Economic Area (including in particular, but without limitation, the
US)  in order for the Executive’s role to be performed and this agreement to be
fulfilled, for decisions to be made regarding the Executive’s employment or
continued employment, for obtaining or carrying out work from or for customers
or potential customers, or for the purpose of any potential sale of over 50% of
the shares of the Company or any Holding Company of the Company or other change
of

 

7

--------------------------------------------------------------------------------


 

control or any potential transfer of the Executive’s employment under the
Transfer of Undertaking (Protection of Employment) Regulations 2006. Disclosure
may include, in the case of sale, change of control or transfer, disclosure to
the potential purchaser or investor and their advisors and, in the case of
obtaining or carrying out work, disclosure to customers or potential customers.
The Executive consents to the Company processing sensitive data including
medical information for the purpose of the performance of the Appointment and
fulfillment of this agreement and determining the Executive’s fitness to carry
out duties on behalf of the Group.  The Executive further consents to the
Company processing data regarding sex, marital status, race, ethnic origin or
disability for the purpose of monitoring to ensure equality of opportunity
within the Group. The Executive shall use all reasonable endeavours to keep the
Company informed of any changes to his personal data.

 

12.   Contracts (Rights Of Third Parties) Act 1999. A person who is not party to
this agreement shall have no right under the Contracts (Rights of Third Parties)
Act 1999 to enforce any term of this agreement.  This clause does not affect any
right or remedy of any person which exists or is available otherwise than
pursuant to that Act.

 

13.   Tax. The Executive shall pay and fully indemnify the Company against all
income tax payable by the Company on his behalf by reason of the provision of
the company car referred to in clause 4 above and any of the other benefits
received by the Executive in connection with the Appointment.  The Company shall
be entitled to make deductions from the Base Salary or other payments due to the
Executive to satisfy any such income tax liability.

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on May 13, 2008, to be deemed effective as of the date first above written.

 

 

The Global Draw

 

 

 

By:

/s/ Ira H. Raphaelson

 

Ira H. Raphaelson

 

Director

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

/s/ Stephen Frater

 

Stephen Frater

 

 

 

Date:

May 13, 2008

 

8

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

Warranties, Obligations and Restraints

 

The Company existence is based on research and development and the Company
business consists in selling products derived from the Company know how and
research.  The Company has invested substantial money in securing appropriate
employees highly remunerated for their abilities and the know-how they are
bringing to the Company.  The Company every year spends considerable amounts in
development and research and it is to be recognised that the very existence of
the Company depends on the research and know-how of its employees.  In these
circumstances you acknowledge that the following warranties, obligations and
restrictions are reasonable.

 

1.1                              Warranties by Employees

 

(a)                                  You certify and warrant that all
information supplied by you to the Company is complete, truthful, and accurate.

 

(b)                                 You certify and represent that, in
connection with its activities with or for the Company, you:

 

(i)                                    will comply with the laws, rules and
regulations of all applicable jurisdictions including, but not limited to,
applicable gaming, competition, anti-money laundering, licensing, and
registration laws, as well as anti-corruption laws, including the laws,
regulations, and administrative requirements promulgated under the OECD
Convention on Combating Bribery of Foreign Public Officials as adopted by the UK
and the United States Foreign Corrupt Practices Act (FCPA);

 

(ii)                                 have not made or authorized and will not,
directly or indirectly, make or authorize any payments or gifts, or offers or
promises of payments or gifts or things of value, directly or indirectly, to any
official or employee of any U.K., U.S. or foreign national, state, or local
(including EU) government or any agency or instrumentality thereof; to any
candidate for public office; to any political party, or any officer or employee
thereof; and

 

(iii)                              have not paid, or offered, or agreed to pay
any political contributions in respect of any business for which you provide or
may have provided services to the Company, and that you will not do so in the
future;

 

(iv)                             will exercise reasonable oversight to ensure
compliance with applicable laws and Company policy by subordinates and such
consultants as have been engaged in accordance with Company policy and whose
work is supervised by you.

 

(v)                                will fully cooperate in any investigation in
the event that the Company requests such cooperation.

 

(c)           Attached hereto as Schedule 2 is a Code of Business Conduct (the
Code). By execution of this agreement, you warrant and certify that you fully
understand the Code with respect to international sales transactions and
relations with customers and suppliers, and that you will do nothing in the
performance of

 

9

--------------------------------------------------------------------------------


 

the services required under this agreement which will be in conflict with the
Code.

 

(d)                                 You further certify and represent that, in
connection with its activities for the Company, you will represent the interests
of the Company zealously and in accordance with the highest professional and
ethical standards.  You will advise the Company if at any time you become aware
that positions taken by you or the Company can be interpreted to violate any
law.

 

(e)                                  You certify and represent that, unless
disclosed in writing to the Company prior the execution of this agreement, you
have not been convicted of or pleaded guilty to a criminal offence (Except MINOR
traffic citations), including one involving fraud, corruption, or moral
turpitude and that you are not now the subject of any government investigation
for such offences.

 

(f)                                    You agree to give prompt written notice
to the Company if, at any time during the term of the agreement, you have failed
to comply with or have breached any of the warranties in this Attachment.

 

You specifically acknowledge that the Company is subject to the gaming and
licensing requirements of various jurisdictions and is obliged to take
reasonable efforts to determine the suitability of its business associates.  You
agree to cooperate fully with the Company in providing it with any information,
of whatever nature, that the Company deems necessary or appropriate in assuring
itself that you possess the good character, honesty, integrity, and reputation
applicable to those engaged in the gaming industry, and specifically represent
that there is nothing in your background, history, or reputation that would be
deemed unsuitable under the standards applicable to the gaming industry.  If the
Company, during the term of this agreement, is notified by any regulatory agency
that the conduct of the business with you will jeopardize the Company’s or an
affiliate’s license, or the ability to be licensed, or if the Company concludes
that you fail to meet the above criteria, this agreement shall terminate
immediately upon written notice to you, at:

 

1.2                              Competition

 

You warrant that at the date of commencement of employment, and during the term
of this agreement, you will not be directly or indirectly engaged, connected or
interested in any trade, business, company or occupation of any kind which is in
competition, or potential competition, with the Company Business or the business
of any subsidiary or company related from time to time to the Company.

 

1.3                              Confidentiality

 

During the course of your employment, you will have access to confidential
information of the Company or of a subsidiary or a company related from time to
time to the Company.  You agree to maintain secrecy concerning business matters
and to abstain from communicating any business information to third parties who
are not expressly authorised by the Company to receive such information.  In
this context, you are specifically obligated in any capacity (including as
employee, independent contractor, consultant, principal, agent, director, joint
venture, partner, trustee, beneficiary) to maintain strict secrecy with respect
to all software data carriers, information, documents and documentation that
have been disclosed, are disclosed or will be disclosed to you as a result of
the agreement and your employment with the Company.  You agree that during the
period of this agreement and also after its

 

10

--------------------------------------------------------------------------------


 

termination, you shall in no way whatsoever make such information, and any
Confidential Information or Developed Material whether directly or indirectly,
accessible to third parties, i.e., people not working for the Company.  You also
agree that you will not in any capacity directly or indirectly during the period
of the agreement and also after its termination, except as directed by the
Company, use or facilitate, or allow others to use, Confidential Information or
Developed Material. You acknowledge that this agreement is confidential and you
shall consider it as such.

 

1.4                              Restraint

 

You will not, for six months and the geographical area of the UK and Austria
after the termination of your employment with the Company:

 

(a)                                  perform work or provide services in any
capacity (including as employee, independent contractor, consultant, principal,
agent, director, joint venture, partner, trustee, beneficiary), directly or
indirectly, for any person or entity that competes with the Company’s Business,
in which you have been involved or in respect of which you have received
confidential information and for the same period shall not carry on any
business, either directly or indirectly, that so competes with the Company;

 

(b)                                 perform work or provide services in any
capacity (including as employee,  independent contractor, consultant, principal,
agent, director, joint venture, partner, trustee, beneficiary), directly or
indirectly, for any person, and for the same period shall not carry on any
business, either directly or indirectly, that so competes with the Company in
the geographical area herein;

 

(c)                                  solicit, canvas or endeavour to entice away
from the Company any client or customer of the Company, or any person, who at
any time during the last 6 months of your employment including the date of the
termination of your employment, were or are clients or customers of the Company
or are in the habit of dealing with the Company and with whom you had obtained
business on behalf of the Company or any group company or for whom you had
management responsibility;

 

(d)                                 solicit, interfere with, or endeavour to
entice away any senior employee of the Company employed in the capacity of
executive, senior sales person or senior technical employee; or

 

(e)                                  counsel, or otherwise assist any person to
do any of the acts referred to above.

 

1.5                              Property of Developed Material

 

You acknowledge and agree that all Developed Material and all property (whether
tangible or intangible) which is created, developed, expanded, added to and/or
modified in any manner by you during your employment is, and will remain, the
sole and exclusive property of the Company at all times during your employment
and after termination.

 

1.6                              Inventions

 

You agree that you shall immediately inform the Company about any inventions,
designs, improvements or developments made during working time or leisure time,
by you alone or in co-operation with someone else, which you become aware of
during your employment period and which relate to the business of the Company. 
You

 

11

--------------------------------------------------------------------------------


 

expressly undertake to transfer any claims in such invention to the Company
without any charge and to sign all papers and necessary wherewithal to obtain
patents, on behalf of the Company and at the cost of the Company.

 

1.7                              Assignment of Intellectual Property

 

You agree that you hereby assign all your assignable rights, title and interest
to, and in, any property relating to the Company Business (whether tangible or
intangible) which is created during your employment, including all rights to any
designs, inventions, patents or other industrial or intellectual property.

 

1.8                              Misrepresentation Following Termination

 

You undertake that you will not, after termination of your employment, represent
that you continue to be in any way connected with, or interested in the Company
or any subsidiary or related company from time to time.

 

1.9                              Obligations and Restraints Considered
Reasonable

 

You acknowledge:

 

(a)                                  that the restraints contained herein are
reasonable in all the circumstances of your employment, and that you agree they
are necessary for the protection and maintenance of the Company and of the
Company Business.

 

(b)                                 Any provision in this agreement which is
found by a court of competent jurisdiction invalid or unenforceable is to be
read down for the purposes of that jurisdiction, if possible, so as to be valid
and enforceable, and is otherwise capable of being severed to the extent of the
invalidity or unenforceability, without affecting the remaining provisions of
this agreement or affecting the validity or enforceability of that provision in
any other jurisdiction.  This clause has no effect if the severance alters the
basic nature of this agreement, or is contrary to public policy.

 

1.10                       Injunction

 

You acknowledge that your failure to observe and perform the obligations and
restraints in this Appendix may cause the Company damage which is unable to be
assessed or compensated by damages.  You agree that in these circumstances, the
Company may be entitled if the law so permits to seek an order for specific
performance, an injunction restraining you from acting in breach of the
restraints in herein, or any other equitable remedy available.

 

12

--------------------------------------------------------------------------------


 

1.11                       Waiver of Restraint

 

The Company may at its own discretion wave any or all restraints imposed by this
Agreement. Any such waver of restraint must be formally presented in writing to
you by the Company.

 

 

/s/ Stephen Frater

 

Executive

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

GARDEN LEAVE

 

The Company reserves the right at its absolute discretion to allow or require
the Executive to take such period of additional holiday as it thinks fit during
the period following notice of termination, without giving any reason for so
acting and/or to remove him from his normal duties during all or part of his
notice period.  This is referred to as “Garden Leave”.

 

During such time the Company shall not be obliged to provide the Executive with
work, but shall continue to pay him his salary and provide contractual benefits.

 

During this period the Executive shall remain available for work, may be
required to perform tasks other than his normal duties which are consistent with
his position or a hand over and he must not begin any employment or engagement
with any third party.

 

If the Company requires the Executive to take Garden Leave, the Company reserves
the right to require him not to attend any Company premises and not to have
business contact with any customers, suppliers or employees of the Company
during the period of Garden Leave without the prior consent of the President of
Scientific Games International.

 

The Executive’s other express and implied duties to the Company as a result of
his employment continue during Garden Leave.

 

14

--------------------------------------------------------------------------------
